DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 209332773 U – English translation) in view of Yang et al. (CN 204814950 U – English Translation) (hereafter “Yang”) and Hedman (US 2004/0028583 A1).
Xiao discloses (claim 1; example 1; figures) an apparatus capable of being used for the disinfection/sterilization and cleaning of currency comprising: a substantially hollow body (box body 2), Ultraviolet timer and heater timer (see example 1 – heater and UV lamp are controlled by timers), clip (fixing clip 5) to attach to money counting machine if desired, Unit Handle (tab on left hand side of box cover 1 – see figure 1), power source (6), On/Off Indicator light (see claim 7), On/Off switch (see claim 7), UV light (UV lamp 3) and heating element (heater – see claim 1).
Xiao does not explicitly disclose that the box (2) is metal or that the heat temperature, UV intensity, and timers are controlled by a knob.  
	Yang discloses a sterilization cabinet that utilizes both heat and ultraviolet light to sterilize medical articles.  The cabinet (1) includes knobs (28-30) for controlling the amount of heat from the heater, the UV lamp, and the timer (see figures 1-2; see English translation).   This reference has been relied upon to teach that it is well known and conventional to use knobs to control features such as UV lights, heaters, etc. in sterilization cabinets.   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Xiao and utilize any conventional and well known control means for operating the UV lamp, heater, and timers as exemplified by the sterilization cabinet of Yang.  Using knobs to control UV lights, timers, and heaters provides the user with increased control over the disinfection process.  
	Xiao is silent with regards to specific materials used for the box body (2), therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials.  Hedman provides this conventional teaching showing that it is known in the art to use stainless steel as the material of a sterilization cabinet/box because it is durable and capable of withstanding high temperatures (see para [0015]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the box body from stainless steel (a metal) as taught by Hedman, motivated by the expectation of successfully practicing the invention of Xiao.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SEAN E CONLEY/Primary Examiner, Art Unit 1799